Citation Nr: 0713293	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-22 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Recognition of the claimant as surviving spouse of the 
veteran for the purpose of eligibility for VA dependency and 
indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1967.

This appeal is from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).

The appellant testified at a hearing before the undersigned 
in March 2006 at the Seattle RO.  A transcript is of record.


FINDINGS OF FACT

1  The appellant and the veteran divorced in February 1992.

2.  The veteran died in October 1995 of service-connected 
causes.


CONCLUSION OF LAW

The appellant is not the surviving spouse of the veteran for 
purposes of eligibility for DIC.  38 U.S.C.A. §§ 101(3); 1310 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There are no material facts in dispute in the appellant's 
claim.  The law is dispositive of the result.  VA's 
obligations to assist claimants prosecute their cases as set 
out in the Veterans Claims Assistance Act of 2000 (VCAA), see 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2006), 
do not apply in this case.  See VAOPGCPREC 5-2004.

VA is authorized to pay dependency and indemnity compensation 
to the surviving spouse of a veteran who dies of a service-
connected disability.  38 C.F.R. § 1310 (West 2002).  The 
veteran died in October 1995.  In February 1996, VA 
adjudicated his death as due to service-connected causes in 
the context of a claim by another claimant.  In October 2004, 
the appellant applied for DIC.  She reported that she and the 
veteran married in September 1982 and divorced in February 
1992.  Those facts are uncontested, and no evidence of record 
contradicts her report.

The appellant is not the surviving spouse of the veteran for 
purposes of eligibility to DIC.  Statute provides, in 
pertinent part,

"The term "surviving spouse" means . . . a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) . . ."  38 U.S.C.A. 
§ 101(3) (West 2002).

VA defines "spouse" as "a person of the opposite sex whose 
marriage to the veteran meets the requirements of § 3.1(j) 
[of 38 C.F.R. part 3]."  38 C.F.R. § 3.50(a) (2006).  
"'[S]urviving spouse' means a person of the opposite sex 
whose marriage to the veteran meets the requirements of 
§ 3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death, and: (1) Who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse," 38 C.F.R. § 3.50(b), (b)(1) 
(2006), and other criteria irrelevant to the instant case.

"Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued."  38 C.F.R. § 3.(1)(j) (2006).

The appellant testified, in essence, that she and the veteran 
divorced in February 1992 out of fear for her life and the 
lives of her children after she and their children suffered 
prolonged physical and mental abuse from him.  She described 
instances of his physically abusive and life-threatening 
behavior.  She submitted copies of court protective and 
restraining orders restraining the veteran from harming the 
appellant or any minor children of the veteran and the 
appellant.  She testified, in essence, that she left the 
veteran at the advice initially of police, and she ended up 
hiding for nine months prior to obtaining legal separation 
papers and a divorce decree at approximately the same time.  
Her testimony is credible, and, as noted above, the facts are 
not in dispute.

The appellant made equitable arguments at her hearing.  She 
argued, essentially, that for the purpose of determining her 
eligibility for DIC, VA should treat her as it treats a 
surviving spouse whose continuous cohabitation with a veteran 
was interrupted only by a separation due to the misconduct of 
the veteran without the fault of the spouse.  See 38 C.F.R. 
§§ 3.50(b)(1), 3.53 (2006) (rules for determining continuous 
cohabitation).

Unfortunately, the law governs the result in this case.  The 
regulatory rules providing for exceptions from the "lived 
continuously" criterion of the definition of a surviving 
spouse, 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1), only 
apply if the claimant is a person whose "marriage meets the 
requirements of § 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death."  The question 
of the veteran's fault for separation as an exception to the 
"lived with the veteran continuously" qualifications of a 
surviving spouse, § 3.50(b)(1), does not apply, because the 
appellant and the veteran divorced three years prior to his 
death.  There was no marriage relationship between them at 
the time of his death.  The appellant was not the surviving 
spouse of the veteran at the time he died.  She is not 
eligible for DIC.

The Board is very sympathetic to the appellant.  Nonetheless, 
money may be paid from the Federal Treasury only in the 
manner expressly authorized by statute.  See Office of 
Personnel Mgmt. v. Richmond, 496 U.S. 414, 424 (1990).  VA is 
without authority to pay the benefit she seeks.  Whereas the 
appellant seeks a benefit not provided by law, the claim must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Recognition of the claimant as surviving spouse of the 
veteran for the purpose of eligibility for VA DIC is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


